FILED
                              NOT FOR PUBLICATION                            NOV 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GLADYS SUSANA PORRAS,                             No. 07-75016

               Petitioner,                        Agency No. A074-422-392

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Gladys Susana Porras, a native and citizen of Peru, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1

(1992), and we review de novo due process claims, Vasquez-Zavala v. Ashcroft,

324 F.3d 1105, 1107 (9th Cir. 2003). We deny the petition for review.

      Porras does not raise any challenge to the agency’s denial of asylum as time-

barred. Accordingly, we deny the petition as to her asylum claim.

      We lack jurisdiction over Porras’s contention that she is a member of a

protected social group because she did not exhaust it before the agency. See

Serrano v. Gonzales, 469 F.3d 1317, 1319 (9th Cir. 2006). Apart from this

contention, Porras does not otherwise challenge the agency’s denial of withholding

of removal. Accordingly, we deny the petition as to her withholding claim.

      Porras’s contention that the agency violated due process by ignoring

evidence of country conditions is not supported by the record. Porras’s contention

that the IJ violated due process by failing to strike a “defective asylum application”

from the record fails because she has not shown error. See Lata v. INS, 204 F.3d

1241, 1296 (9th Cir. 2000) (requiring error to prevail on a due process claim).




                                           2                                    07-75016
      Apart from these contentions, Porras does not otherwise challenge the denial

of her withholding of removal or CAT claims. Accordingly, we deny the petition

as to these claims.

      PETITION FOR REVIEW DENIED.




                                        3                                   07-75016